Per Curiam.
Pursuant to a plea bargain defendant pleaded guilty to one count of three separate indictments. In the case of two indictments the trial judge charged defendant with distribution of a controlled dangerous substance (heroin), in violation of N. J. S. A. 24:21-19(a)(1), and in the case of the third, charged possession with intent to distribute a controlled dangerous substance (marijuana), in violation of the same statute. In conformity with the bargain, other related and unrelated charges were dismissed, and the State recommended that all sentences imposed be concurrent. Defendant was sentenced to concurrent terms of five to seven years in State Prison on the first two mentioned indictments and a concurrent term of three to five years on the third.
Defendant appeals, contending the sentences are manifestly excessive and points to his comparative youth (age 22) his drug addiction, his contention that the sale of the drugs in *233question was for the sole purpose of supporting his drug habit and his low intelligence as reasons why the sentences should be reduced.
The right of a defendant to appellate review of sentences, including those imposed pursuant to a plea bargain, is now well-settled. State v. Spinks, 66 N. J. 568, 573 (1975). While this court has the right to revise a sentence even where it is within both statutory limits and the terms of a plea bargain, State v. Bess, 53 N. J. 10, 18 (1968), we will do so only upon a clear showing that the trial judge abused the broad discretion vested in him in the determination of the proper sentence. State v. Yormark, 117 N. J. Super. 315, 331 (App. Div. 1971), certif. den., 60 N. J. 138 (1972) ; State v. Provoid, 110 N. J. Super. 547, 559 (App. Div. 1970).
The crimes of which defendant stands convicted are serious and his past record demonstrates his unwillingness to cooperate with non-custodial supervision. We discern no abuse of discretion. State v. Tyson, 43 N. J. 411, 417 (1964), cert. den., 380 U. S. 987, 85 S. Ct. 1359, 14 L. Ed. 2d 279 (1965).
Affirmed.